DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/1/20 Remarks: page 11, lines 10-19) with respect to the rejection of 1-2, 7-9, 14-16, & 20 under 35 USC §102, the rejection of claims 4, 11, & 18 under 35 USC §103, and the objection to claims 3, 5-6, 10, 12-13, 17, & 19 have been fully considered and are persuasive. The rejection of 1-2, 7-9, 14-16, & 20 under 35 USC §102, the rejection of claims 4, 11, & 18 under 35 USC §103, and the objection to claims 3, 5-6, 10, 12-13, & 19 has been withdrawn. The objection to claim 17 has been obviated by its cancellation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Re claims 1 & 15 (and dependent claims 2-7 & 16-21), the art of record does not teach or suggest the recited arrangement of median filtering, gradient determination from median filtering results, gradient image enhancement by histogram stretching, and hysteresis binarization in conjunction with the recited arrangement of identifying and rating document edges.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.

If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/NIRAV G PATEL/     Primary Examiner, Art Unit 2663